Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated April 1, 1991 (People v Davis, 172 AD2d 553), affirming a judgment of the Supreme Court, Queens County, rendered May 18, 1989, on the ground of ineffective legal assistance by a prison "law clerk”.
Ordered that the proceeding is dismissed.
The appellant has not made a claim on which relief may be granted. There is no claim of ineffective assistance of appellate counsel. Rather, the appellant claims that he was denied effective assistance by a prison "law clerk” with respect to his post-judgment motions pursuant to CPL 440.10. Mangano, P. J., Bracken, Sullivan and Rosenblatt, JJ., concur.